DETAILED ACTION
Response to Amendment
This office action has been issued in response to the response filed 11/17/20.  Claims 1-20 are pending in this application.   Applicant's arguments have been carefully considered, but are not persuasive in view of the prior art as applied to a broadest reasonable interpretation of the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting amendments and arguments in an attempt to distinguish the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly, this action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al (US Patent # 20120102289) in view of Fleming et al. (US Patent # 20060236059).  Please note 0003-0015 of the specification is understood to correspond to applicant’s admitted prior art. 	With respect to independent claim 1, 12, 13 Maram discloses:   A computer-implemented method for memory management in a computer system having a random-access memory as physical memory [computer-implemented method for operating an automatic memory management - Maram 0018] the computer system generating a logical address space including logical addresses that are not physical memory addresses [logical memory locations (as part of generated logical address space) are mapped to occupied regions within physical memory – Fleming 0024; Processors access system memory via effective addresses that are later translated into physical addresses that reveal the actual, physical location of requested data or instructions… contiguous effective addresses may not necessarily be located at contiguous physical addresses – Fleming 0005; Utilizing the method disclosed in paragraph 0012, the maximum contiguous real memory region that can be allocated is a logical memory block (LMB) – Fleming 0013; hypervisor can address memory blocks within system memory in a fixed minimum size, commonly referenced as a " logical memory block"…the candidate memory block selected by DR is at least the size of a logical memory block. The size of the logical memory block can be of any size and varies between different data processing systems – Fleming 0027; a hypervisor resident in system memory preferably manages the paging of memory by the operating system…the hypervisor pages memory between system memory and the next level of the memory hierarchy (such as hard disk drive) at a fixed, page size, commonly referred as a " logical memory block". However, the request received in step 302 may be for a block of memory that is smaller than the logical memory block, as illustrated in step 318 – Fleming 0030], the method comprising: 
	operating an automatic memory management (AMM) module coupled to the computer system [computer-implemented method for operating an automatic memory management - Maram 0018] for a logical address space with a first subspace and a second subspace [two sub spaces (areas) for storing objects of different sizes – Maram abstract], the first subspace corresponding to a compaction space and the second subspace corresponding to a noncompaction space in the RAM [small (first) object area may be subject to compaction and large (second) object area may not be subject to compaction - Maram 0053], reserving the second subspace of the logical address space with portions having slots for objects of different size classes [object areas are reserved having slots for objects of different sizes - Maram abstract, 0002, 0024], wherein the reserving includes calculating a size of a portion of the second subspace having slots for objects of different size classes [small size & large size objects are stored into slots with sizes corresponding to objects - Maram 0029] in correspondence to a maximum heap size of a mutator, with the minimum heap size being an accumulated size of the objects potentially to be stored in the second subspace [factor/ratio may determine relative sizes of areas in relation to max heap size - Maram 0023-0026]; 
	receiving, from the mutator [mutator understood to be any application operating in conjunction with operating system (OS) and java runtime environment – applicant’s admitted prior art (AAPA) 0008], memory allocation requests for particular objects to be stored in the random-access memory of the accommodate independent object allocation requests on the respective small object area and large object area of the heap - Maram 0031]; 
	allocating particular logical addresses within the logical address space to the particular objects, wherein the AMM module distinguishes the particular objects according to at least one criterion, and allocating logical addresses from a first subspace and logical addresses from a second subspace [accommodate independent object allocation requests on the respective small object area and large object area of the heap - Maram 0031; objects are allocated using records corresponding to free lists and pointers (addresses) to establish a searchable map of objects - Maram 0029]; 
	mapping the allocated logical addresses from the second subspace to physical memory in the RAM by the AMM module [memory manager (MMU) performs mapping/allocation functions - Fleming 0012;  logical memory blocks 206, 208, 210, 212, 214, and 216 logical memory locations that are mapped to occupied regions 204 within physical memory 104. For example, logical memory block 206 and 208 include operating system code and data. Logical memory blocks 210 and 212 are allocated for device driver use. Logical memory blocks 214 and 216 include various application code and data, as illustrated. Those with skill in this art will appreciate that the operating system and applications running on data processing system 100 also include handlers to dynamically allocate memory within system memory 104 – Fleming 0024] [free lists accommodate memory management and translation between reference/logical addresses to physical - Maram fig 3, 8, paragraph 0027-0033; In an illustrative example, the records 152 identifying free chunks of memory within the heap 120 are in address order. The last free chunk has a NULL pointer - Maram 0029] without moving or compacting corresponding objects stored in the RAM [no burden of object movement between the small object area and the large object area is imposed, thus providing less costlier compaction, more controlled heap sizes and more flexible transfer of space between the small object area and the large object area - Maram 0036, 0053]; and 
	compacting logical addresses within the first subspace by the AMM module in combination with moving or compacting corresponding objects in the RAM [compacting as part of garbage collection via computer-implemented method for operating automatic memory management - Maram 0018, fig 8-9 in view of 0053].
Maram does not explicitly disclose “allocating particular logical addresses within the logical address space to the particular objects” & “mapping the allocated logical addresses from the second subspace to physical memory” using a memory management unit.
Nevertheless, in the same field of endeavor Fleming teaches means for allocating continuous memory wherein logical memory blocks and logical memory locations are mapped to regions within physical memory (Fleming 0012, 0024).
Fleming 0012, 0024).
With respect to dependent claim 2, 14 Maram in view of Fleming discloses wherein in the reserving, the factor corresponds to the number of the portions in the second subspace of the logical address space, and wherein each portion has slots for objects of a particular size [small size & large size objects are stored into slots with sizes corresponding to objects - Maram 0029].
With respect to dependent claim 3, 15 Maram in view of Fleming discloses wherein the reserving is performed for portions of equal size [areas may be of equal size and may be dynamically set/adjusted - Maram 0029] [Fleming 0013].
With respect to dependent claim 4, 16 Maram in view of Fleming discloses wherein the reserving includes calculating the size of the portions in correspondence to the maximum heap size [area sizes may be correspond to max heap size - Maram 0023-0026].
With respect to dependent claim 5, 17 Maram in view of Fleming discloses wherein the reserving includes reserving portions with a start portion having a first number of slots as a power-of-2 number, and with adjacent slots having numbers of slots calculated in a geometric series from the first number of slots [A Java Virtual Machine (JVM) reserves a slot (2^0=1) of memory, referred to as a Java heap, to temporarily store java application created objects. The Java Virtual Machine determines the size of the Java heap based in part, upon two user-controllable parameters, including an Initial Heap Size parameter and a Maximum Heap Size parameter.  At start up, the Java Virtual Machine reserves a single, contiguous chunk of memory for the Java heap from the operating system, based upon the Maximum Heap Size parameter- Maram 0002-0003; In mathematics, a geometric series is a series with a constant ratio between successive terms. For example, a series is geometric because each successive term can be obtained by multiplying the previous term by a constant, such as 1, 2, 3 etc.  Allocating areas according to a ratio means that there is a constant ratio between areas - Maram 0023-0024].
With respect to dependent claim 6, 18 Maram in view of Fleming discloses wherein in the allocating, the AMM module distinguishes the particular objects according to the at least one criterion being an object size criterion [small vs large size is distinguishing criterion - Maram abstract].
With respect to dependent claim 7, 19 Maram in view of Fleming discloses wherein in the allocating, the AMM module uses a predefined threshold size as the object size criterion [implied by the disclosure of a predetermined allocation policy in connection with distinguishing between small and large objects, this would be impossible without a threshold - Maram 0006, 0021], and allocates logical addresses in the first subspace for objects having an object size below the predefined threshold size [small objects allocated to small object area - Maram abstract] and allocates logical addresses in the second subspace for objects having an object size above the predefined threshold size or equal to the predefined threshold size [large objects allocated to large object area - Maram abstract].
With respect to dependent claim 8 Maram in view of Fleming discloses wherein the predefined threshold size is related to a page size of the random-access memory [Fleming 0013].
With respect to dependent claim 9 Maram in view of Fleming discloses wherein the predefined threshold size is equal to the page size or to a multiple of the page size [Fleming 0013].
With respect to dependent claim 10 Maram in view of Fleming discloses de-allocating one or more of the particular logical addresses from either subspace; and instructing the memory management module to de-map the physical memory from the previously allocated logical addresses in the second subspace without compacting the objects in random-access memory [garbage collection includes deallocation and does not trigger compacting after every deallocation/free operation - Maram 0034-0037].
With respect to dependent claim 11 Maram in view of Fleming discloses wherein the AMM module distinguishes the particular objects according to the at least one criterion being an object attribute, and wherein the object attribute includes one or more attributes selected from the following: object type, frequency of object accesses, the object being passed to external code, and the object being accessed directly by hardware [Maram 0021].
With respect to dependent claim 11 Maram in view of Fleming discloses wherein the AMM module is part of a run-time environment for the mutator written in a programming language selected from the group of: JAVA, C#, PYTHON, JAVASCRIPT. SCALA, and GO [java uses JavaScript language - Maram 0002].

 Response to Arguments
Regarding applicant’s argument on page 10 that “Maram merely describes allocations (of objects) into a memory heap, but does not disclose mapping to physical memory (i.e., a RAM). Maram’s mappings are performed by a Java Virtual Machine. The Java Virtual Machine merely maps, but does not actually move objects in memory. In contrast, Applicant’s specification (and claims) call for a memory management unit 130 “compacting logical addresses within the first subspace ... in combination with moving or compacting corresponding objects in the RAM”.” 		[The examiner respectfully submits that mapping to physical memory is a ubiquitous feature, disclosed as such by Fleming in 0004-0005. In other words, the use and translation between physical, real, effective, logical, and virtual addresses in the field of memory management and translation is well known/established, as evidenced by 0004-0009 of Fleming.  Moreover, system memory 104 is disclosed as DRAM in 0021 of Fleming. Accordingly, the (system) memory utilized by the OS of Maram for memory management is understood to correspond to DRAM. Further, Maram teaches the process of compaction as “Compaction is an expensive process to perform due to the time required to move objects and update references to objects within the heap” therefore the movement of objects during compaction is taught by Maram]
(page 10-11) “Applicant notes that Maram [0068]-[0069] merely mention a RAM as an illustrative example of a computer readable medium for program code. Maram fails to describe memory management of memory objects in the RAM. Maram does not describe or use a memory management module (e.g., Applicant’s memory management module 150 and memory management unit 130). While Maram may mention a local memory 205 and a memory controller 206, but neither the local memory 205 nor the memory controller 206a have the functions of Applicant’s memory management module having functions such as logical-to-physical mapping, [0050]-[0057], and compacting live objects in logical addresses within the first sub-space (compaction space) in combination with moving corresponding objects in the random-access memory.cf. [0081]) that corresponds to claim features is not available in Dl. There is no discussion or mention of logical address space in Maram.” 	[The examiner respectfully submits that applicant’s claimed memory management module is disclosed by the functionality described in Maram at least in view of the disclosure in 0068 that “As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system”.  Furthermore, Fleming is primarily relied upon for teaching a logical address space and the combination of Maram in view of Fleming is understood to render the use of a logical address space an obvious feature of a memory management system. ]
Regarding applicant’s argument on page 11-12 that “Fleming describes a system and method of allocating contiguous real memory in a data processing system: “A memory controller within system memory receives a request ... for a contiguous block of memory ... In response to receiving the request, the memory controller selects a candidate contiguous block of memory. Then, after temporarily restricting access to the candidate contiguous block of memory, the memory controller identifies a set of frames currently in use within the candidate contiguous block of memory, relocates the set of frames, and allocates the candidate block of memory for exclusive use by the requesting data The examiner respectfully submits that Maram in view of Fleming appears to be teach the instant limitations as indicated in the responses to arguments above].
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133